Defendants in error brought this action against plaintiffs in error to recover on account for goods, wares, and merchandise the sum of $1,090.85. Plaintiffs in error were duly served with summons, but *Page 314 
filed no answer. Thereafter, on the 17th day of February, 1915, the cause came on for trial, and judgment was rendered against plaintiffs in error on default for the amount sued for.
Defendants in error have moved to dismiss this appeal, for the reason, among others, that this court has no jurisdiction to hear and determine this cause, since the appeal was not perfected within the time provided by law. As above stated, judgment was rendered on default against plaintiffs in error on the 17th day of February, 1915. The petition in error, with transcript attached, was not filed in this court until November 3, 1915, more than six months from the date of the rendition of the judgment sought to be reviewed. Therefore the motion to dismiss is well taken, and upon the authority of Caswell v.Eaton, 43 Okla. 718, 144 P. 591; Honley v. First Nat. Bank,35 Okla. 649, 130 P. 945, and Thorne v. Harris, 35 Okla. 645,130 P. 906, the appeal is dismissed.
All the Justices concur. *Page 315